Citation Nr: 0904262	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-10 433A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to June 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was previously 
before the Board in March 2008, when it was remanded for 
further development of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

On January 2004 VA audiological evaluation the examining 
audiologist noted the veteran's normal hearing testing in 
service, and stated that his hearing loss was most likely 
related to his diabetes mellitus as opposed to noise exposure 
in the military; his opinion included the following, 
seemingly contradictory statement:  "[I]t is the opinion of 
this examiner that the veteran's current hearing loss and 
tinnitus are at least as likely as not related to his 
military experience."  No further explanation was given.  
The Board's March 2008 remand asked the RO to have the 
January 2004 VA audiologist explain these contradictory 
statements as it was unclear whether any opinion regarding 
hearing loss also affected his conclusions regarding 
tinnitus.  

In an August 2008 addendum opinion, the VA examiner indicated 
that it was "less likely as not" that hearing loss was 
related to the veteran's service and stated that there was no 
indication of a relationship between hearing loss and in 
service noise exposure; however, he did not provide any 
opinion regarding tinnitus and did not explain whether his 
addendum conclusions regarding hearing loss also applied to 
tinnitus or if he believed tinnitus has a different etiology 
than hearing loss.  The veteran's representative has alleged 
that this opinion did not provide a rationale for its 
conclusions and that it insufficiently responded to the 
Board's March 2008 remand instructions.  The probative value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support [the] opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1993).  Hence, without further clarification and 
rationale as to the examiner's opinion regarding tinnitus, 
the Board is unable to make an informed decision on the 
veteran's claim of service connection for that disability.  
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding 
that an examination report is adequate where it describes the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As the purpose of the March 2008 
remand was to clarify the January 2004 VA opinion 
particularly as it relates to tinnitus, the RO has not 
complied with the remand instructions and a further remand is 
necessary.  

Accordingly, the case is REMANDED for the following:

1.	The RO should return the claims folder 
to the VA audiologist who conducted the 
January 2004 examination and request a 
clarification of his opinion as it relates 
to tinnitus in light of his August 2008 
addendum conclusions regarding hearing 
loss.  Specifically, the audiologist is 
asked to opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that tinnitus is related to 
noise exposure during service.  The 
audiologist must explain the rationale for 
any opinion given.  (If the January 2004 
audiologist is no longer employed by VA or 
is otherwise unavailable, then an opinion 
by another VA audiologist addressing this 
question should be obtained.)

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

